


Exhibit 10.1


AMENDMENT NO. 1
to the
THIRD AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT
This AMENDMENT NO. 1, dated as of April 8, 2015 (this “Amendment”), to the THIRD
AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT, dated as of June 17, 2013 (the
“Loan Agreement”), is entered into by and among TRINITY INDUSTRIES LEASING
COMPANY, a Delaware corporation (the “Manager”), TRINITY RAIL LEASING WAREHOUSE
TRUST, a Delaware statutory trust (the “Borrower”), the banks and other lending
institutions from time to time party to the Loan Agreement (each a “Lender” and,
collectively, the “Lenders”), CREDIT SUISSE AG, NEW YORK BRANCH, as Agent for
the Lenders (the “Agent”), and WILMINGTON TRUST COMPANY, in its capacity as
Collateral Agent and Depositary (the “Collateral Agent”). Capitalized terms used
but not defined herein have the meaning set forth in the Loan Agreement.
RECITALS:
WHEREAS, the parties hereto entered into a Warehouse Loan Agreement, dated as of
June 27, 2002, which was amended and restated pursuant to an Amendment and
Restatement, dated as of August 7, 2007; further amended and restated pursuant
to an Amendment and Restatement dated as of May 29, 2009 and subsequently
amended by Amendments 1 through 3, dated as of February 4, 2011, November 28,
2012 and February 1, 2013 respectively; and further amended and restated
pursuant to an Amendment and Restatement dated as of June 17, 2013; and
WHEREAS, the parties hereto desire to amend the Loan Agreement as set forth
herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
ARTICLE 1
AMENDMENTS
SECTION 1.1    Section 1.01 of the Loan Agreement is hereby amended by:
(a)deleting the definition of “Alternative Rate” in its entirety;
(b)deleting the words and figures “June 17, 2013” in the definition of
“Amendment Closing Date” and inserting “April 8, 2015” in lieu thereof;
(c)deleting the figure “$475,000,000” in the definition of “Committed Amount”
and inserting the figure “$1,000,000,000” in lieu thereof;
(d)deleting the words “seven years” in clause (iv) of the definition of
“Eligible Railcar” and inserting the words “thirteen years” in lieu thereof;
(e)deleting the text of clause (ii) of the definition of “Excluded Assets
Amount” and inserting the word “[RESERVED]” in lieu thereof;
(f)deleting the figure “5.00%” in clause (ix) of the definition of “Excluded
Assets Amount” and inserting the figure “10.00%” in lieu thereof;




--------------------------------------------------------------------------------




(g)deleting the definition of “Final Interim Repayment” in its entirety;
(h)deleting the words “third Scheduled Payment Date” in clause (ii) of the
definition of “Hedging Event” and inserting the words “Maturity Date” in lieu
thereof;
(i)deleting the definition of “Interim Repayment” in its entirety;
(j)first, deleting the words “an average British Bankers Association Interest
Settlement Rate” in each place where they appear in the definition of “LIBOR”
and inserting “the ICE Benchmark Rates” in lieu thereof, and second, by
inserting a semi-colon in lieu of the existing period at the end of the
definition of “LIBOR”, and inserting the following immediately after such
semi-colon:
provided, that, if the result of the foregoing is that LIBOR would be a rate
less than zero for any Interest Period, it shall be deemed to be zero for such
Interest Period.
(k)inserting the following definition of “Maturity Date”:
“Maturity Date” means the date that is the first anniversary of the Revolving
Termination Date.”
(l)deleting the definition of “Permitted Interim Outstanding Principal Amount”
in its entirety;
(m)deleting the definition of “Preliminary Interim Repayment” in its entirety;
(n)deleting the words “, and any similar acts or governmental actions of the
United States to the extent applicable” in the definition of “Prohibited Nations
Act” and inserting the words “in each case as may be amended or updated from
time to time, and any similar acts or governmental actions of the United States
to the extent applicable (including but not limited to economic or financial
sanctions, sectoral sanctions, trade embargoes and anti-terrorism laws)” in lieu
thereof.
(o)deleting the words and figures “June 15, 2015” in the definition of
“Revolving Termination Date” and inserting “April 16, 2018” in lieu thereof;
(p)deleting the definition of “Sanctioned Person” and inserting the following
definition in lieu thereof:
“Sanctioned Person” means: any Person that is a target of trade or economic
sanctions administered by the United States government, including OFAC,
including, without limitation a Person that is (a) listed by OFAC on the
“Specially Designated Nationals and Blocked Persons List” as set forth on
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
any Person controlled by a Person on such list; (b) listed by OFAC on its
Consolidated Sanctions List as set forth on
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/consolidated.aspx;
(c) a legal entity that is deemed by OFAC to be a sanctions target based on the
ownership of such legal entity by Sanctioned Persons; (d) a Person that is a
sanctions target pursuant to any territorial or country-based sanctions program
administered by OFAC; or (e) any other Person with whom a U.S. Person may not
engage under any Prohibited Nations Act in the absence of specific governmental
authorization.
(q)deleting the definition of “Scheduled Payment Date” in its entirety;
(r)deleting the definition of “Three-Month LIBOR” in its entirety;
SECTION 1.2    Section 2.02(b) of the Loan Agreement is hereby amended by
deleting the words “third Scheduled Payment Date” where they appear in such
provision, and inserting the words “Maturity Date” in lieu thereof.




--------------------------------------------------------------------------------




SECTION 1.3    Section 2.05(a)(i) of the Loan Agreement is hereby amended by
deleting the text of such provision, and inserting the word “[RESERVED]” in lieu
thereof.
SECTION 1.4    Section 2.05(a)(ii) of the Loan Agreement is hereby amended by
deleting the words “or the Alternative Rate, as applicable, ” where they appear
in such provision.
SECTION 1.5    Section 2.06 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:
SECTION 2.06 Repayment and Maturity of Loans. On the Maturity Date, the Borrower
shall repay to the Collection Account the aggregate outstanding principal amount
of the Loans and all accrued interest thereon (including all Aggregate Default
Interest and all accrued interest thereon), and the Loans of each Lender shall
be ratably repaid. In the event that any amount of principal is not paid when
due pursuant to this Section 2.06, the Agent may, with the prior written consent
of each Lender (which such consent shall be in the sole discretion of each such
Lender) extend the due date for such payment on terms satisfactory to such
Lenders (in their sole discretion); provided that, any such extension shall not
extend the due date for such payment beyond the Legal Final Maturity Date.
SECTION 1.6    Section 2.07(b)(vii) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
(vii)    If any amount of principal of the Loans shall not have been paid on the
date the same is due pursuant to Section 2.06, the Agent (at the written request
of the Majority Lenders) shall direct the Borrower (at any time on or after the
date when such amount was due) to (and upon receipt of such direction the
Borrower shall or shall cause the Manager to) sell all or any part of the
Collateral in the amount and in the manner specified by the Agent, and upon any
such sale the Borrower shall prepay a portion of the principal amount of the
outstanding Loans in an aggregate amount equal to the Net Cash Proceeds for each
Railcar so sold. For the avoidance of doubt, the failure of the Agent or the
Lenders to give or make any such direction or request, as applicable, on the
date that any amount of principal of the Loans was not paid when due shall not
waive their respective rights to give such direction at any future time that
such amount continues to be unpaid.
SECTON 1.7    Section 2.07(c)(iii) of the Loan Agreement is hereby amended by
renumbering clauses “tenth” through “thirteenth” inclusive, as clauses “ninth”
through “twelfth” inclusive, respectively, and making corrections to the
applicable internal references to such clauses.
SECTION 1.8    Section 2.08(b) of the Loan Agreement is hereby amended by
deleting the words “or the Alternative Rate” where they appear in such
provision.
SECTION 1.9Section 2.10(b) of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:
(b)    The Lenders acknowledge that the increase in the Committed Amount as of
the Amendment Closing Date is not pro rata among the Lenders, and that one or
more Lenders is making an assignment of its rights and obligations under the
Loan Agreement to an Affiliate of such Lender. Accordingly, notwithstanding any
other provision in this Agreement (including without limitation in Sections
2.01(a), 2.10(a), 2.11 and 2.12) on the Amendment Closing Date, (i) the
Commitment Percentages shall be adjusted by the Agent to reflect the
then-applicable respective Commitments, (ii) the Lenders (who shall be deemed to
include, solely for this purpose and solely on the Amendment Closing Date, Nieuw
Amsterdam Receivables Corporation S.a.r.l. (formerly known as Nieuw Amsterdam
Receivables Corporation) and Wells Fargo Capital Finance, LLC) shall assign and
assume outstanding Loans so as to cause the amounts of such Loans held by each
Lender to conform to the respective Commitment Percentages, and (iii) the
Borrower shall execute and deliver any additional Notes or any other Loan
Document as the Agent or a Lender may reasonably request, such additional




--------------------------------------------------------------------------------




Notes to be issued against delivery by the related Lender of any then-existing
Notes (which may be cancelled by the Borrower on or after the Amendment Closing
Date). Any new Loans requested to be extended on or after the Amendment Closing
Date shall be made in the as-adjusted Commitment Percentages (subject to the
terms of this Agreement). No fee shall be payable by any Lender to the Agent for
processing the assignments and assumptions referred to in this Section 2.10(b),
and no consent of the Borrower shall be required for any such assignment and
assumption, notwithstanding anything to the contrary in Section 11.06. The
Borrower shall be liable pursuant to Section 3.04 for Funding Losses, if any,
associated with such assignments and assumptions.
SECTION 1.10    Section 2.12(a) of the Loan Agreement is hereby amended by
deleting the words “or the Alternative Rate, as applicable,” where they appear
in such provision.
SECTION 1.11    Section 2.12(b) of the Loan Agreement is hereby amended by
deleting the words “or the Alternative Rate, as applicable,” where they appear
in such provision.
SECTION 1.12    Section 3.04 of the Loan Agreement is hereby amended by deleting
the words “, or Three-Month LIBOR, in the case of any Committed Lender that has
elected the Alternative Rate for its Loan” where they appear in such provision.
SECTION 1.13    Section 3.05(a) of the Loan Agreement is hereby amended by
deleting the words “or the Alternative Rate” where they appear in such
provision.
SECTION 1.14    Section 3.05(b) of the Loan Agreement is hereby amended by
deleting the words “or the Alternative Rate” where they appear in such
provision.
SECTION 1.15    Section 5.05(a) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
(a)    Audited Financial Statements. The consolidated balance sheet of each of
Trinity and TILC and their respective consolidated Subsidiaries as of December
31, 2014 and the related consolidated statements of income and cash flows for
the fiscal year then ended, reported on by Trinity and TILC’s independent
auditors, copies of which have been delivered to each of the Lenders, fairly
present, in conformity with GAAP, the consolidated financial position of each of
Trinity and TILC and their respective consolidated Subsidiaries as of such date
and their consolidated results of operations and cash flows for such fiscal
year. During the period from December 31, 2014 to and including the Amendment
Closing Date, there has been no sale, transfer or other disposition by Trinity
or TILC or any of their respective consolidated Subsidiaries of any material
part of the business or property of Trinity or TILC and their respective
consolidated Subsidiaries, in each case taken as a whole, and no purchase or
other acquisition by them of any business or property (including any Equity
Interests of any other Person) material in relation to the consolidated
financial condition of Trinity or TILC and their respective consolidated
Subsidiaries, as applicable, taken as a whole, which is not reflected in the
foregoing financial statements or in the notes thereto. The balance sheets and
the notes thereto included in the financial statements referred to in this
subsection (a) above disclose all liabilities, actual or contingent, of Trinity
or TILC and their respective consolidated Subsidiaries as of the date thereof
required to be disclosed therein in accordance with GAAP.
SECTION 1.16    Section 5.05(b) of the Loan Agreement is hereby amended by
deleting the text thereof and inserting the word “[RESERVED]” in lieu thereof.
SECTION 1.17    Section 5.06 of the Loan Agreement is hereby amended by deleting
the words and figures “December 31, 2012” where they appear and inserting
“December 31, 2014” in lieu thereof.
SECTION 1.18    Section 5.27 of the Loan Agreement is hereby amended and
restated as follows:
SECTION 5.27 Sanctioned Person. (a) None of the Borrower, any Subsidiary or any
Person




--------------------------------------------------------------------------------




that owns or Controls the Borrower or such Subsidiary is a Sanctioned Person,
and (b) none of the proceeds of the Loans will be used in support of prohibited
transactions with any Sanctioned Person.
SECTION 1.19    A new Section 5.28 of the Loan Agreement is hereby inserted as
follows:
SECTION 5.28 Additional Representations. In connection with the Agreement, the
Borrower represents, warrants and agrees that:
(a)    it has not, does not and will not during the term of the Agreement (x)
issue any obligations that (i) constitute asset-backed commercial paper, or (ii)
are securities required to be registered under the Securities Act of 1933 or
that may be offered for sale under Rule 144A of the Securities and Exchange
Commission thereunder, or (y) issue any other debt obligations or equity
interests other than (1) debt obligations substantially similar to the
obligations of the Borrower under the Agreement that are (A) issued to other
banks or asset-backed commercial paper conduits in privately negotiated
transactions, and (B) subject to transfer restrictions substantially similar to
the transfer restrictions set forth in Section 11.06 of the Agreement, and (2)
equity interests issued to Trinity Industries Leasing Company under the terms of
the Second Amended and Restated Declaration of Trust of the Borrower, dated as
of May 26, 2009.
(b)    its assets are consolidated with the assets and liabilities of Trinity
Industries Leasing Company for purposes of generally accepted accounting
principles.
(c)    it is not required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended (the “1940 Act”) in
reliance on an exemption or exclusion available under Section 3(b)(1) of the
1940 Act, although other statutory or regulatory exemptions may be available
under the 1940 Act.
SECTION 1.20    Section 6.01(a) of the Loan Agreement is hereby amended by
inserting the word “and” after the comma at the end of clause (ii) of such
provision, and inserting a new clause (iii) as follows:
(iii)    As soon as available, and in any event within 120 days after the end of
each of its fiscal years, its balance sheet and income statement as of the end
of such fiscal year, and the related statements of operations and retained
earnings and cash flows for such fiscal year, which financial statements shall
be unconsolidated and contain the same information as is used to prepare the
audited financial statements for any Trinity entity with which the Borrower’s
financial results are consolidated,
SECTION 1.21    Section 6.10(c)(iv) of the Loan Agreement is hereby amended by
deleting the current text thereof and inserting the following in lieu thereof:
(iv)    at the request of the Majority Lenders (and if any Lender shall advise
the Agent that it is requesting an Independent Appraisal, the Agent shall
promptly poll the Lenders to ascertain whether the Majority Lenders wish to
receive an Independent Appraisal), or at the request of the Agent, in the
aggregate for this clause (iv) not more frequently than twice in any calendar
year, and
SECTION 1.22    A new Section 6.18 of the Loan Agreement is hereby inserted as
follows:
SECTION 6.18 Ratings. The Borrower agrees that it will not remove or pursue the
removal of the S&P rating on the Loans at any time prior to the Maturity Date.
SECTION 1.23    A new Section 6.19 of the Loan Agreement is hereby inserted as
follows:
SECTION 6.19 Change of Name. Without limitation of any other requirements of the
Loan Documents, the Manager shall not change its legal name or any name under
which it conducts business without giving not less than thirty (30) days prior
written notice to the Agent and the Committed




--------------------------------------------------------------------------------




Lenders, provided that during the continuance of any Default or Event of
Default, neither the Borrower nor the Manager shall change their legal name or
any name under which they conduct business, without the prior written consent of
the Required Lenders.
SECTUIB 1,24    Section 7.18 of the Loan Agreement is hereby amended and
restated as follows:
SECTION 7.18 Funds to Repay Loans. The Borrower will not permit any part of the
funds used in repayment of the Loan to be derived from a prohibited transaction
with a Sanctioned Person.
SECTION 1.25    Section 9.01(a) of the Loan Agreement is hereby amended by
deleting the words “constituting part of an Interim Repayment” where they appear
in subsections (i)(B) and (ii) thereof and inserting “payable pursuant to
Section 2.06” in lieu thereof.
SECTION 1.26    Section 9.02 of the Loan Agreement is hereby amended by deleting
the words “any Scheduled Payment Date” where they appear in such provision, and
inserting the words “the Maturity Date” in lieu thereof.
SECTION 1.27    Section 11.03 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
SECTION 11.03 Amendments, Waivers and Consents. None of this Agreement any other
Loan Document or any of the terms hereof or thereof may be amended, changed,
waived, discharged or terminated except, (a) in the case of this Agreement, upon
the Agent (x) requesting from each Rating Agency (if any) a determination
whether, as a result of any such amendment (except for changes to the definition
of “Committed Amount,” “Maturity Date” or the dates on which any principal
repayment is due pursuant to Section 2.06, or other changes or agreements in
respect of the subject matter herein which are, in the judgment of the Agent,
ministerial or address mechanical matters not raising any substantive
credit‑related concerns, including in respect of such repayment and release
matters associated with Asset Dispositions under Section 7.05), it would cause
the rating of the Notes to be reduced or withdrawn, and providing notice of such
determination to the Borrower and each of the Lenders or (y) giving written
notice to each Rating Agency (if any) of any such amendment (except for changes
to the definition of “Committed Amount,” “Maturity Date” or the dates on which
any principal repayment is due pursuant to Section 2.06, or other changes or
agreements in respect of the subject matter herein which are, in the judgment of
the Agent, ministerial or address mechanical matters not raising any substantive
credit‑related concerns, including in respect of such repayment and release
matters associated with Asset Dispositions under Section 7.05) at least ten days
prior to the effective date with respect thereto and, prior to the expiration of
such ten day period, no such Rating Agency shall have issued any written notice
that such amendment would cause the rating of the Notes to be reduced or
withdrawn, and (b) in the case of this Agreement or any other Loan Document,
pursuant to an agreement or agreements or a consent or consents in writing
entered into by the Borrower, the Manager, to the extent it is a party thereto,
the Required Lenders, and the Agent; provided that the foregoing shall not
restrict the ability of the Required Lenders to waive any Event of Default prior
to the time the Agent shall have declared, or the Required Lenders shall have
requested the Agent to declare, the Loans immediately due and payable pursuant
to Article IX; provided, however, that:
(i)    no such amendment, change, waiver, discharge or termination shall,
without the consent of each Lender affected thereby:
(A)    extend the Revolving Termination Date (other than in accordance with the
procedures sets forth in Section 2.08), or the Legal Final Maturity Date or
extend or waive the Maturity Date or any payment of the Loans due thereon;
provided that this clause (A) shall not restrict the ability of the Required
Lenders to waive any Event of Default (other than an Event of Default the waiver
of which would effectively result in any such extension or waiver), prior to the
time the Agent shall have declared, or the Required Lenders shall have requested
the Agent to declare, the Loans immediately due and payable pursuant to
Article IX;




--------------------------------------------------------------------------------




(B)    reduce the rate, or extend the time of payment, of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees hereunder;
(C)    reduce or waive the principal amount of any Loan;
(D)    increase the Commitment of a Lender over the amount then in effect (it
being understood and agreed that a waiver of any Default, Manager Default,
Manager Event of Default or Event of Default or a mandatory reduction in the
Commitments shall not constitute a change in the terms of any Commitment of any
Lender);
(E)    release all or substantially all of the Collateral securing the Credit
Obligations hereunder (provided that the Collateral Agent may, without consent
from any other Lender, release any Collateral that is sold or transferred by the
Borrower in compliance with Section 7.05);
(F)    release any Facility Party from its respective obligations under the Loan
Documents and/or the Management Documents;
(G)    amend, modify or waive any provision of this Section 11.03 or reduce any
percentage specified in, or otherwise modify, the definition of Required
Lenders;
(H)    amend or modify or, if applicable, waive the effects of the definition of
“Advance Rate”, “Borrowing Base ”, “Collateral Deficiency”, “Eligible Lease”,
“Eligible Railcar”, “Excluded Assets Amount”, “Liquidity Reserve Target Amount”
or any term that is a component of any such definition; or
(I)    consent to the assignment or transfer by either Facility Party of any of
its rights and obligations under (or in respect of) the Loan Documents and the
Management Agreement, except as permitted thereby.
(ii)    no provision of Article X may be amended without the consent of the
Agent.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (i) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (ii) the Required Lenders may consent to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
The various requirements of this Section 11.03 are cumulative. Each Lender and
each holder of a Note shall be bound by any waiver, amendment or modification
authorized by this Section 11.03 regardless of whether its Note shall have been
marked to make reference therein, and any consent by any Lender or holder of a
Note pursuant to this Section 11.03 shall bind any Person subsequently acquiring
a Note from it, whether or not such Note shall have been so marked.
SECTION 1.28    Section 11.06(h) of the Loan Agreement is hereby amended by
deleting therefrom the following text in its entirety:
Credit Suisse AG, New York Branch hereby designates Alpine Securitization Corp.
as a “Conduit Lender” for all purposes of this Agreement and the other Loan
Documents and grants to each such Conduit Lender the option to fund all or any
portion of the Loans contemplated to be made hereunder by Credit Suisse AG, New
York Branch. Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International”, New York Branch hereby designates Nieuw Amsterdam Receivables
Corporation as a “Conduit Lender” for




--------------------------------------------------------------------------------




all purposes of this Agreement and the other Loan Documents and grants to such
Conduit Lender the option to fund all or any portion of the Loans contemplated
to be made hereunder by Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank International”, New York Branch. Gresham Receivables (No. 3) Limited,
which is a Committed Lender, hereby also designates itself as a “Conduit Lender”
(without liming its rights and obligations as a Committed Lender hereunder) and
thereby exercises the option to fund all or any portion of the Loans
contemplated to be made hereunder in such capacity as a Conduit Lender.
and by inserting a new final sentence to sub-section (d) thereof, as follows:
In addition to such inspection rights, upon request of any Lender, the Agent
will provide to such Lender an electronic copy of the Register, together with a
current copy of Schedule 11.01 hereto.
ARTICLE 2
LENDER PROVISIONS
SECTION 2.1    Removal of Conduit Lender; Assignments and Assumptions.
(a)Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International”, New York Branch, as a Committed Lender (“Rabo International”)
hereby withdraws the designation of Nieuw Amsterdam Receivables Corporation as a
Conduit Lender, effective as of the Amendment Closing Date, and Nieuw Amsterdam
Receivables Corporation S.a.r.l. (formerly known as Nieuw Amsterdam Receivables
Corporation) hereby assigns, and directs and requests that the Agent record an
assignment of all of, its rights and obligations under the Loan Agreement to
Rabo International, effective as of the Amendment Closing Date, and Rabo
International hereby accepts such assignment.
(b)Wells Fargo Capital Finance, LLC (“Wells Capital Finance”) hereby assigns,
and directs and requests that the Agent record an assignment of, all of its
rights and obligations under the Loan Agreement to Wells Fargo Bank, N.A.
(“Wells Fargo”), effective as of the Amendment Closing Date, and Wells Fargo
hereby accepts such assignment.
(c)In connection with the assignments and assumptions contemplated by clauses
(a) and (b) above:
(i)The Agent and the Borrower (A) consent to such assignments, (B) waive any
requirement for the execution and delivery of an Assignment and Acceptance in
respect of any such assignment, and (C) agree that each such assignment shall be
deemed to have been performed and completed in compliance with the applicable
requirements of the Loan Agreement, and subject to the terms thereof, all as
though an Assignment and Acceptance had been executed and delivered by the
applicable assignor and assignee parties.
(ii)The consent of the Borrower to the assignment contemplated in clause (b)
above is given in knowledge of the Affiliate relationship between Wells Fargo
and First Union Rail Corporation, and the Borrower consents to such assignment
notwithstanding that Wells Fargo is a Competitor of the Borrower for purposes of
Section 11.06 of the Loan Agreement. Wells Fargo agrees that, notwithstanding
anything to the contrary in Section 11.07 of the Loan Agreement, it will not
share with First Union Rail Corporation (or any successor thereof) any
Information (as defined in such Section) received by Wells Fargo.
(iii)Wells Fargo agrees to deliver to the Agent the administrative details
regarding itself that the Agent would be entitled to had an Assignment and
Acceptance been executed and delivered.
(iv)Each of Rabo International and Wells Fargo as assignee (A) confirms that it
is an Eligible Assignee; (B) appoints and authorizes the Agent to take such
action as agent on its behalf and




--------------------------------------------------------------------------------




to exercise such powers and discretion under the Loan Documents as are delegated
to the Agent by the terms thereof, together with such powers and discretion as
are reasonably incidental thereto; (C) represents and warrants that under
applicable Laws no tax will be required to be withheld by the Agent or the
Borrower with respect to any payments to be made to it hereunder or under any
Loan Document, and unless otherwise provided, no tax forms described in Section
3.01(d) of the Loan Agreement are required to be delivered by the Assignee; and
(D) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Agreement are required to be performed
by it as a Lender.
SECTION 2.2    Commitment Adjustments, Non-Pro Rata Payments.
(d)As of the Amendment Closing Date, the Commitments of the Lenders shall be
revised in conformity with the Commitments set forth on Exhibit A hereto, and
Schedule 1.01 of the Loan Agreement shall be deleted and replaced with the form
of Schedule 1.01 attached hereto as Exhibit A.
(e)In order to effectuate the reallocation of Loans contemplated by
Section 2.10(b) of the Loan Agreement (as amended hereby), the parties agree
that Exhibit B hereto sets forth the net amounts to be paid by, or that are
payable to, each of the Lenders, Nieuw Amsterdam Receivables Corporation
S.a.r.l. (formerly known as Nieuw Amsterdam Receivables Corporation) and Wells
Fargo Capital Finance, LLC on the Amendment Closing Date, and if it is described
on Exhibit B as owing any amount on the Amendment Closing Date, agrees to make
such payments as are described on such Exhibit B to be payable by it on the
Amendment Closing Date to the Depositary at the Depositary’s Office in
immediately available funds. The Collateral Agent (in its capacity as the
Depositary) is authorized and directed to collect and to disburse funds on the
Amendment Closing Date in accordance with Exhibit B.
(f)The Depositary and the Agent are hereby further authorized and directed that
all amounts payable by or on behalf of the Borrower on or after the Amendment
Closing Date, including without limitation, amounts to be distributed from the
Collection Account on the Settlement Dates falling in April and May 2015, shall
be paid to the entities that are the Lenders of record as of such date. Nieuw
Amsterdam Receivables Corporation S.a.r.l. (formerly known as Nieuw Amsterdam
Receivables Corporation) and Wells Fargo Capital Finance, LLC each agree that,
after the Amendment Closing Date, they will look solely to Rabo International
and Wells Fargo, respectively, for payment of any accrued and unpaid Obligations
for any period preceding the Amendment Closing Date.
SECTION 2.3    Agent to Record. The Agent is hereby directed and authorized by
the Lenders to make the appropriate notations in its books and records to
reflect the revised Commitment Percentages of the Lenders and the assignments
and assumptions of Loans contemplated by this Amendment, and to update the
Register accordingly.
SECTION 2.4    Lender and Agent Information. The information set forth on
Schedule 11.01 to the Loan Agreement is hereby deleted and replaced with the
updated information set forth on Exhibit C to this Amendment. References to the
individual contact for the Agent in Exhibits E-3 and E-4 to the Loan Agreement
are hereby deleted, and replaced by directing such notices to the attention of
Shirley Lu, ph. (212) 325-9896 or fax (212) 322-1699.
ARTICLE 3
CONDITIONS
SECTION 3.1    Conditions to Effectiveness. This Amendment shall become
effective on the date on which the Agent has received:
(g)signature pages to this Amendment duly executed by each party hereto
(including each Lender);
(h)a copy of the Organizational Documents of each Facility Party, certified as
of a recent date by the Secretary of State of its state of organization, to the
extent such documents have been amended, supplemented or modified since June 17,
2013;




--------------------------------------------------------------------------------




(i)a certificate as to the good standing of each Facility Party from such
Secretary of State, as of a recent date;
(j)a certificate of the Secretary or Assistant Secretary of each Facility Party,
dated as of the date of this Amendment, and certifying (A) that the certificate
or articles of incorporation or other Organizational Documents, as applicable,
of such Person have not been amended either since the date of the last amendment
thereto shown on the related certificate furnished pursuant to clause (b) above
or since June 17, 2013, if no certificate is required to be furnished pursuant
to clause (b) above; (B) that attached thereto is a true and complete copy of
the agreement of limited partnership, operating agreement or by-laws of such
Person, as in effect on the date of this Amendment (or a certification that such
documents have not been amended, supplemented, or otherwise modified since June
17, 2013) and in effect at all times since a date prior to the date of the
resolutions described in clause (C) below, (C) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors or other
governing body of such Person, authorizing the execution, delivery and
performance of this Amendment to which it is to be a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect; and (D) as to the incumbency and specimen signature of each officer
executing this Amendment or any other document delivered in connection herewith
or therewith on behalf of the such Person;
(k)a certificate of another officer as to the incumbency and specimen signature
of the Secretary or Assistant Secretary executing the certificate pursuant to
clause (d) above;
(l)a favorable written opinion of in-house counsel to each Facility Party,
addressed to the Agent and each Lender, dated as of the date of this Amendment,
in form and substance satisfactory to the Agent;
(m)a favorable written opinion of Morris James LLP, counsel to the Collateral
Agent and the Borrower, addressed to the Agent and each Lender, dated as of the
date of this Amendment, in form and substance satisfactory to the Agent;
(n)favorable written opinions of Vedder Price P.C., counsel to each Facility
Party, as to the enforceability hereof under New York Law and as to true sale
and non-consolidation matters in connection with the Borrower, each addressed to
the Agent and each Lender, dated as of the date of this Amendment, in form and
substance satisfactory to the Agent;
(o)a favorable written opinion of Vedder Price P.C., counsel to each Facility
Party, as to certain tax matters, to be addressed to the Agent and each Lender,
dated as of the date of this Amendment, in form and substance satisfactory to
the Agent;
(p)evidence that all costs, fees and expenses due to the Agent and the Lenders
on or before the date of this Amendment shall have been paid, in each case to
the extent invoiced or otherwise notified to the Borrower in writing;
(q)a rating letter from S&P rating the Loans at not less than “A-(sf)”; and
(r)such other documents as the Agent or Mayer Brown LLP, counsel for the Agent,
may reasonably request.
ARTICLE 4
MISCELLANEOUS
SECTION 4.1    Waiver. The obligations of the Agent under Section 11.03(a) of
the Loan Agreement shall be satisfied to the extent such obligations are
performed in accordance with Section 11.03(a) of the Loan Agreement as modified
hereby, and each of the parties, by its execution of this Amendment, waives any
rights it may otherwise have pursuant to Section 11.03(a) of the Loan Agreement.




--------------------------------------------------------------------------------




SECTION 4.2    Direction. The Agent hereby requests and directs the Collateral
Agent to execute and deliver this Amendment, and hereby certifies and confirms
to the Collateral Agent that the execution and delivery of this Amendment by the
Collateral Agent is authorized and permitted by the Security Agreement and the
other Loan Documents.
SECTION 4.3    Representations and Warranties. Each Facility Party represents
and warrants that its respective representations and warranties set forth in
Article V (as amended hereby) of the Loan Agreement are true and correct on and
as of the date of this Amendment as though made on and as of such date, except
to the extent that such representations and warranties expressly relate to an
earlier date.
SECTION 4.4    Effect of Amendment. This Amendment shall constitute a “Loan
Document” within the meaning of the Loan Agreement. All provisions of the Loan
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Loan Agreement (or in any other Transaction Document) to the Loan Agreement
shall be deemed to be references to the Loan Agreement as amended hereby.
SECTION 4.5    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 4.6    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.
SECTION 4.7    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Loan Agreement or any provision hereof or thereof.
[Signature Pages Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
written above.




TRINITY INDUSTRIES LEASING COMPANY


By: /s/ C. Lance Davis
Name: C. Lance Davis
Title: Vice President


TRINITY RAIL LEASING WAREHOUSE TRUST


By: /s/ C. Lance Davis        
Name: C. Lance Davis
Title: Vice President








--------------------------------------------------------------------------------




WILMINGTON TRUST COMPANY,
as Collateral Agent and Depositary




By: /s/ Jose L. Paredes
    

Name: Jose L. Paredes
Title: Assistant Vice President




--------------------------------------------------------------------------------




CREDIT SUISSE AG, NEW YORK BRANCH, as Agent




By: /s/ Oliver Nisenson
    

Name: Oliver Nisenson
Title: Director




By: /s/ Jason Muncy
    

Name: Jason Muncy
Title: Vice President






--------------------------------------------------------------------------------




Credit Suisse AG, Cayman Islands Branch,
as a Committed Lender




By: /s/ Oliver Nisenson
    

Name: Oliver Nisenson
Title: Authorized Signatory




By: /s/ Jason D. Muncy
    

Name: Jason D. Muncy
Title: Authorized Signatory






--------------------------------------------------------------------------------




GIFS Capital Company, LLC,
as a Conduit Lender




By: /s/ Thomas J. Irvin
    

Name: Thomas J. Irvin
Title: Manager




 




--------------------------------------------------------------------------------




COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,
as an Assignee and as a Committed Lender




By: /s/ Christopher Lew
    

Name: Christopher Lew
Title: Executive Director




By: /s/ Mark Watchus
    

Name: Mark Watchus
Title: Managing Director








--------------------------------------------------------------------------------




NIEUW AMSTERDAM RECEIVABLES CORPORATION S.a.r.l (formerly known as NIEUW
AMDTERDAM RECEIVABLES CORPORATION),
as an Assignor and as a Conduit Lender




By: /s/ Hille-Paul Schut
    

Name: Hille-Paul Schut
Title: Manager




By: /s/ Harald Thul
    

Name: Harald Thul
Title: Manager








--------------------------------------------------------------------------------




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Lender




By: /s/ Brian Bolotin
    

Name: Brian Bolotin
Title: Managing Director




By: /s/ Thomas Jean
    

Name: Thomas Jean
Title: Director




--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,
as an Assignor and as a Committed Lender




By: /s/ John Reniger
    

Name: John Reniger
Title: Senior Vice President




By: /s/ John Reniger
    

Name: John Reniger
Title: Senior Vice President




--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as an Assignee and as a Committed Lender




By: /s/ Jerri A. Kallam
    

Name: Jerri A. Kallam
Title: Director




By:
    

Name:
Title:




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Committed Lender




By: /s/ Adarsh Dhand
    

Name: Adarsh Dhand
Title: Vice President






--------------------------------------------------------------------------------




EXHIBIT A
SCHEDULE 1.01
Lender


Commitment Amount
Commitment
Percentage
Credit Suisse AG, Cayman Islands Branch
$300,000,000.00
30.00000000%
Crédit Agricole Corporate and Investment Bank
$200,000,000.00
20.00000000%
Wells Fargo Bank, N.A.
$200,000,000.00
20.00000000%
Bank of America, N.A.
$200,000,000.00
20.00000000%
Coöperatieve Centrale Raiffeisen- Boerenleenbank B.A., “Rabobank International”,
New York Branch
$100,000,000.00
10.00000000%
Totals
$1,000,000,000.00
100.00000000%







--------------------------------------------------------------------------------




EXHIBIT B
NET PAYMENT SCHEDULE
(attached)






--------------------------------------------------------------------------------




TRLWT 2015 Renewal Reallocations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CURRENT
 
POST RENEWAL
 
 
 
Commitment
Percentage
Loan Outstanding
 
Commitment
Percentage
Loan Outstanding
 
Net Funding (Paydown)
Credit Suisse
150,000,000


31.57894737
%
32,011,710.90


 
300,000,000


30
%
30,411,125.36


 
(1,600,585.54
)
Bank of America
87,500,000


18.42105263
%
18,673,498.03


 
200,000,000


20
%
20,274,083.57


 
1,600,585.54


Credit Agricole
100,000,000


21.05263158
%
21,341,140.60


 
200,000,000


20
%
20,274,083.57


 
(1,067,057.03
)
Wells Fargo *
87,500,000


18.42105263
%
18,673,498.03


 
200,000,000


20
%
20,274,083.57


 
1,600,585.54


Rabobank **
50,000,000


10.52631579
%
10,670,570.30


 
100,000,000


10
%
10,137,041.79


 
(533,528.51
)
Total
475,000,000


100.00000000
%
101,370,417.86


 
1,000,000,000


100
%
101,370,417.86


 
—


 
 
 
 
 
 
 
 
 
 
* Wells Fargo Bank, N.A. to fund the net amount on the Closing Date; Wells Fargo
Bank to settle payments on assignment directly with Wells Fargo Capital as
Assignor.
** Paydown will be to Rabobank on the Closing Date; Rabobank to settle payments
on assignment directly with Nieuw Amsterdam as Assignor.







--------------------------------------------------------------------------------




EXHIBIT C
SCHEDULE 11.01
NOTICE ADDRESSES; AGENT’S OFFICE
Notice Addresses:


TILC:                     Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, Texas 75207
Attn: Lance Davis, Vice President - Capital Markets
(214) 589-8925 (phone)
(214) 589-8271 (fax)


With a copy to:
Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, Texas 75207
Attn: Legal Department
(214) 589-8824 (fax)


Borrower:                 Trinity Rail Leasing Warehouse Trust
c/o Trinity Industries Leasing Company, as Manager
2525 Stemmons Freeway
Dallas, Texas 75207
Attn: Lance Davis, Vice President - Capital Markets
(214) 589-8925 (phone)
(214) 589-8271 (fax)


With a copy to:
Trinity Industries Leasing Company
2525 Stemmons Freeway
Dallas, Texas 75207
Attn: Legal Department
(214) 589-8824 (fax)


Agent:                 Credit Suisse AG, New York Branch, as Agent
Eleven Madison Avenue
New York, New York 10010
Attn: Robbin Conner
(212) 325-6688(phone)
(212) 322-2609 (fax)


With a copy to:
Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010
Attn: Shirley Lu
(212) 325-9896 (phone)
(212) 322-1699 (fax)








--------------------------------------------------------------------------------






Collateral Agent:             Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-0001
Attn: Corporate Trust Administration / Jose Paredes
(302) 636-6000 (phone)
(302) 636 4140 (fax)


Depositary:                 Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-0001
Attn: Corporate Trust Administration / Jose Paredes
(302) 636-6000 (phone)
(302) 6364140(fax)


Lenders:                Credit Suisse AG, Cayman Islands Branch
c/o Credit Suisse AG, New York Branch
Eleven Madison Avenue
New York, NY 10010
(212) 538-1890 (phone)
email: oliver.nisenson@credit-suisse.com;
patrick.hart@credit-suisse.com; list.afconduitreports@credit-suisse.com


GIFS Capital Company, LLC
227 West Monroe Street
Suite 4900
Chicago, IL 60606
Attn: Operations Department
(312) 977-4560 (phone) CHIoperations@guggenhe
impartners.com (email)


Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010
Attn: Shirley Lu
(212) 325-9896 (phone)
(212) 322-1699 (fax)


Wells Fargo Bank, N.A.
550 S. Tryon St., 5th floor
MAC D1086-051
Charlotte, NC 28202
Attn: Pete Rogers
(704) 410-2367 (phone)
(704) 410-0234 (fax)






--------------------------------------------------------------------------------




Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas, 18th Floor
New York, New York 10019
Attn: Elisa Lajonchere / Kinnary Armstrong / Thomas Jean
(212) 261-2524 / (212) 261-3518 / (212) 261-7067 (phone)
(212) 261-7368 / (917) 849-6367 (fax)


Rabobank International
245 Park Ave.
New York, New York 10167
Attn: Asset Based Finance
(212) 808-6816 (phone)
(914) 304-9324 (fax)
Email: naconduit@rabobank.com


Bank of America, N.A.NC1-027-15-01
214 North Tryon Street
Charlotte, NC 28255
Attention: Jessica Richmond/Adarsh Dhand
(980) 388-8371 / (980) 387-7778 (phone)


Agent’s Office:             Credit Suisse AG, New York Branch, as Agent
Eleven Madison Avenue
New York, New York 10010
Attn: Robbin Conner
(212) 325-6688 (phone)
(212) 322-2609 (fax)


With a copy to:
Credit Suisse Securities (USA) LLC     
Eleven Madison Avenue
New York, New York 10010
Attn: Shirley Lu
(212) 325-9896 (phone)
(212) 322-1699 (fax)






